Citation Nr: 1533278	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  12-20 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial, compensable rating for erectile dysfunction.

2.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to service connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from January 1988 to January 1992.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2009 rating decision in which the RO, inter alia, granted the Veteran's claim for service connection for erectile dysfunction and assigned an initial noncompensable (zero percent) rating, effective July 3, 2010.  This rating decision also denied his claim for service connection for obstructive sleep apnea.  In November 2011, the Veteran filed a notice of disagreement (NOD). A statement of the case (SOC) was issued in May 2012 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veteran's Appeals) in July 2012. 

Jurisdiction over these matters was transferred to the Detroit, Michigan RO after the issuance of the March 2009 rating decision.

In June 2015, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A hearing transcript has been associated with the record.

This appeal has been processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  The Veteran also has a separate paperless, electronic Virtual VA file.  A review of the Virtual VA file does not reveal any additional documents pertinent to the matters on appeal.

The Board's disposition of the claim for an initial compensable rating for erectile dysfunction is set forth below.  The claim for service connection for obstructive sleep apnea is addressed in the remand following the order; this matter is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required


FINDING OF FACT

During the June 2015 hearing, and prior to the promulgation of an appellate decision, the Veteran withdrew his claim for an initial, compensable rating for erectile dysfunction.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal as to the claim for an initial, compensable rating for erectile dysfunction, are met.  38 U.S.C.A.  § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2014), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2014).  An appeal withdrawn on record during a hearing is an exception to the requirement for a written withdrawal.  See 38 C.F.R. § 20.204(b). 

In the present case, during the June 2015 hearing, the Veteran withdrew from appeal the claim for an initial compensable rating for erectile dysfunction.
Hence, with respect to such claim, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to this matter, and it must be dismissed.


ORDER

The appeal as to the claim for an initial, compensable rating for erectile dysfunction is dismissed.


REMAND

Unfortunately, the Board finds that further AOJ action on the claim of service connection for obstructive sleep apnea on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

The Veteran has alleged suffering from obstructive sleep apnea that had its onset during service.  In the alternative, he has alleged that such obstructive sleep apnea was caused or aggravated by his service connected PTSD.  Service treatment records are negative for complaints, treatments or diagnoses related to obstructive sleep apnea.  Post-service treatment records reveal that the Veteran was first referred for a sleep study in June 2009 following complaints of daytime sleepiness and loud snoring.  A November 2011 opinion from Dr. E. M., a VA psychiatrist, indicates that the Veteran suffered from sleep apnea that "first became apparent" while he was in service.  However, this opinion did not contain a rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).  A September 2010 VA physician opined that the Veteran's current sleep apnea was not caused or aggravated by his PTSD based upon her review of the medical literature.  This opinion also does not contain a rationale.  See Id.  Moreover, this physician did not provide an opinion regarding direct service connection.

On remand, the AOJ should arrange to obtain an addendum opinion from the physician who evaluated the Veteran in September 2010, or from another appropriate physician.  The AOJ should only arrange for further examination of the Veteran if such is deemed necessary in the judgment of a competent medical professional.  The Veteran is hereby notified that failure to report to any scheduled examination, without good cause, may result in denial of the claim for service connection.  See 38 C.F.R. § 3.655 (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Prior to arranging to obtain further medical opinion on this claim, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.   

As for VA records, the claims file reflects that the Veteran has been receiving treatment from the VA Medical Centers (VAMCs) in Detroit, Michigan, and Ann Arbor, Michigan that records from these facilities dated through October 2009 are associated with the file; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain all records of pertinent treatment from the Detroit VAMC since October 2009 for the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.  

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal (to include as regards private (non-VA) records), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A.        § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).   

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159. 
The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.   

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the Ann Arbor and Detroit VAMCs all outstanding, pertinent records of evaluation and/or treatment of the Veteran since October 2009.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist herein obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, 
arrange to obtain an addendum opinion from the physician who evaluated the Veteran and provided the September 2010 opinion. 

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the claims file, and arrange to obtain medical opinion based on file review (to the extent possible).  Only arrange for the Veteran to undergo further VA examination, by an appropriate physician, if deemed necessary in the judgement of a competent, medical professional.

The contents of the entire, electronic claims file,  to include a complete copy of the REMAND, must be made available to the designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented history and lay assertions.

With respect to current obstructive sleep apnea, the physician should render an opinion, consistent with sound medical judgement opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability:

(a) had its onset during or is otherwise medically-related to in-service injury or disease-to specifically include the in-service sleep difficulties and feelings of fatigue, as alleged; or, if not

(b) was caused OR is aggravated (worsened beyond the natural progression) by the Veteran's service-connected PTSD.  If aggravation is found, the physician should attempt to quantify the degree of additional disability resulting from the aggravation.

In rendering the requested opinion, the physician must specifically consider and discuss 

In addressing the above, the consider and discuss all relevant in- and post-service  medical evidence (to include the November 2011 letter and opinion from Dr. E. M. (discussed above), as well as all lay assertions (to include competent assertions as  to onset and continuity of symptoms, including in-service sleep difficulties and fatigue).

All examination findings (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim remaining on appeal in light of all pertinent evidence and legal authority.

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


